Per Curiam:

In this negligence action plaintiff appeals from summary judgment rendered against him.
One member of the court has disqualified himself from participation in the appeal. The remaining six members are equally divided as to how the appeal should be decided. Under these circumstances the judgment of the trial court must stand (Tramill v. Holland, 210 Kan. 180, 499 P. 2d 1075; Mobil Oil Corporation v. Fairfax Drainage District, 211 Kan. 9, 505 P. 2d 687).
Judgment affirmed.
Fontron, J., not participating.